Citation Nr: 1721816	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  08-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an effective date prior to November 26, 2002 for the grant of service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to an initial disability rating in excess of 50 percent and a rating in excess of 70 percent from October 2, 2015 for PTSD. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the RO in Columbia, South Carolina, on brokerage for the RO in Atlanta, Georgia, which retains original jurisdiction.  This rating decision granted entitlement to service connection for PTSD, and assigned a disability rating of 50 percent effective October 2005, the date the Veteran's formal claim was received. 

The Veteran testified before the undersigned at a January 2011 hearing at the RO.  A transcript has been associated with the file. 

In September 2011, the Board remanded the claims for further development.  In an April 2014 decision, the Board granted an earlier effective date of November 2002 for service connection for PTSD and remanded the claims for an increased rating for PTSD and for entitlement to a TDIU for further development.  The Veteran appealed the issue of entitlement to an earlier effective for service connection for PTSD.  In a June 2015 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties and remanded this claim back to the Board for action consistent with the joint motion.  In July 2015, the Board remanded these matters for action consistent with the joint motion.  While on remand, the RO granted a 70 percent rating for PTSD, effective October 2, 2015.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2015, the Board remanded this matter for additional development, to include scheduling a VA examination to determine the current severity of the Veteran's PTSD.  The Board also asked the examiner to provide a retrospective opinion addressing the possible existence of PTSD or symptoms thereof prior to November 2002 and to address the impact of PTSD on the Veteran's ability to obtain and maintain substantially gainful employment.

A VA examination was completed in October 2015.  The examiner stated that she could not provide a retrospective opinion regarding the manifestation of PTSD symptoms prior to November, 2002 without resorting to speculation as there are no treatment records to support the existence of any trauma related symptoms prior to 2002.  

In correspondence dated February 2017, the Veteran's representative argued that the opinion report is not adequate because the examiner did not consider the Veteran's statements to providers in November 2002 indicating that his symptoms began earlier.  The representative also indicated that the examiner should be asked to consider the significance of the date of August 1970, the date the Veteran claims his symptoms began.

The Veteran's representative further argues that the Board should obtain personnel records that address the circumstances surrounding the Veteran's discharge.  The Board observes that documents addressing the circumstances of the Veteran's discharge have already been associated with the claims file.  

Notably, the Veteran elected to accept a discharge from service for the good of the service in lieu of a trial by court-martial.  However, it does not appear that the Veteran's entire personnel file has been obtained.  

In light of the Veteran's assertion that his PTSD symptoms began in 1970 during service, attempts to obtain his complete personnel file must be made, to include copies of any performance reviews and documents addressing disciplinary actions.

Additionally, during the VA examination, the Veteran reported that he had been incarcerated from 1987 to 1991.  On remand, the AOJ should ask the Veteran if he had medical treatment while incarcerated and if so, to provide necessary information for VA to obtain treatment records from that facility.

Finally, the Veteran should be asked to provide any additional evidence in support of his claim, which may include witness statements from friends, acquaintances, and/or coworkers who knew the Veteran and observed his behavior prior to 2002.

In light of the pending development, upon its completion, the AOJ should arrange for a VA examination to determine the current severity of the Veteran's PTSD, to determine the impact of PTSD symptoms on employment, and attempt to obtain a retrospective medical opinion pertaining to whether the Veteran's PTSD became manifest earlier than November 2002.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Obtain the Veteran's complete service personnel file, to include copies of any performance reviews and documents addressing disciplinary actions.  All attempts to obtain his personnel records must be documented in the claims file.  If the service personnel records are unavailable, make a formal finding and notify the Veteran.  Ask him to provide VA with any copies of personnel records that have not already been associated with the file.

3. Ask the Veteran if he received any medical treatment during his period of incarceration from 1987 to 1991.  If so, attempts should be made to obtain records from the facility.  All attempts to obtain records must be documented in the claims file.  If records are not available, a formal finding must be made and the Veteran must be informed.  Inform the Veteran that he may obtain and submit copies of his records on his behalf.

4. Inform the Veteran that he may provide any additional evidence available in support of his claim, to include witness statements attesting to his mental state since service.  Beyond the above, it would be of great help if the Veteran or his representative attempt to obtain the records cited above themselves. 

5. After completing the foregoing development, arrange for a VA examination by an appropriate mental health professional to determine the current severity of his PTSD; provide a retrospective opinion pertaining to whether his PTSD became manifest earlier than November 2002; and address whether the Veteran's PTSD symptoms have rendered him unable to obtain and maintain substantially gainful employment.  

The Veteran's claims file, including the service treatment records, personnel records, post-service medical records, the Veteran's January 2011 hearing testimony, and any other information deemed pertinent, to include witness statements, must be reviewed by the examiner in conjunction with the examination and provision of the retrospective opinion.

A review of the joint motion from the Veteran's Court may help the examiner understand why the Board is requesting this "retrospective opinion".

The examiner should determine the current severity of the Veteran's PTSD.

Regarding potential unemployability, the examiner should comment on the effect of the Veteran's service-connected PTSD on his ability to engage in any type of full-time employment during the entire pendency of the claim, and whether, in the examiner's opinion, the Veteran's service-connected PTSD alone is of such severity to result in the inability to engage in substantial gainful employment.

The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

Regarding the retrospective opinion, the examiner should determine based on the Veteran's military, medical, and psychiatric history, whether a PTSD diagnosis according to the DSM criteria in effect from 1981 to 2002 had become manifest any earlier than November 2002.  If so, the examiner should identify when the diagnosis was first present, the severity of his symptoms, and the impact of the symptoms on employability.

In the opinion and commentary, the examiner should address the following:

(a) the Veteran's report that his symptoms began in August 1970 and the significance of that date (if any); 

(b) the circumstances of the Veteran's discharge, to include addressing pertinent personnel records, such as performance reviews and disciplinary reports, if available; 

(c) the Veteran's report to medical providers in November 2002 that his symptoms began earlier; 

(d) the Veteran's informal claim submitted in September 1981 requesting evaluation for "after stress reaction nerves";

(e) lay statements attesting to the Veteran's mental state prior to 2002; and

(f) the significance, if any, of his incarceration.

If the examiner is unable to provide this retrospective opinion without resort to speculation, the examiner should explain why this is the case in as much detail as possible to address the concerns of the Veterans Court. 

The examiner should provide a specific rationale for all opinions provided.

6. This is a complex case back from the Veterans Court.  Review the VA psychiatric examination report and opinions provided to ensure that they are in complete compliance with the remand instructions.  If not, take appropriate corrective action.

7. Readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




